IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0714
                              Filed August 31, 2022


IN RE THE MARRIAGE OF PATSY JO ANN BOHR
AND GERALD GENE BOHR

Upon the Petition of
PATSY JO ANN BOHR, n/k/a PATSY JO ANN O'HARA,
      Petitioner-Appellee,

And Concerning
GERALD GENE BOHR,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Winneshiek County, Laura Parrish,

Judge.



       Gerald Bohr appeals the district court’s order granting an amended

application to certify child support arrearage and unreimbursed medical expenses

owed to Patsy O’Hara. AFFIRMED.



       Gerald Bohr, Ossian, self-represented appellant.

       Judith M. O'Donohoe of Elwood O'Donohoe Bran & White L.L.P., Charles

City, for appellee.



       Considered by Badding, P.J., Chicchelly, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


DANILSON, Senior Judge.

       Gerald Bohr appeals the district court’s order granting an amended

application to certify child support arrearage and unreimbursed medical expenses

owed to Patsy O’Hara. Gerald challenges the district court’s consideration of “his

veterans’ disability benefits as income for purposes of calculating attributable

property, disposable pay, and/or net resources” in order to satisfy his obligations

of “alimony or child support, or for any such past obligation, as against the disability

benefits themselves, or in offset as against any other property or income to which

he is by law entitled.” According to Gerald, the Supremacy Clause of the United

States Constitution and preemptive federal law prevents him from being

dispossessed of “federal disability pay or property in lieu thereof.” Upon our

review, we affirm.

I.     Background Facts and Proceedings

       Gerald and Patsy married in 1999 and divorced in 2006. Their two children,

born in 2002 and 2004, were placed in Patsy’s physical care. Gerald was ordered

to pay child support and the children’s uncovered medical expenses to Patsy. He

failed to do so.

       Gerald is a veteran and has been determined to be 100% disabled as a

result of service-connected injuries. Over the years, Patsy was able to collect

increment amounts of support from Gerald through income withholding during

Gerald’s brief periods of employment.          And in 2018, Patsy also obtained an
                                          3


apportionment of $100 per month from Gerald’s disability pension for the children

as his qualified dependents.1

       Patsy initiated this proceeding in 2021 by filing an application for the court

to certify child support arrearage and unreimbursed medical expenses. Gerald

resisted the application, arguing “any asset he own[ed], especially his residence,

which he claim[ed] was purchased utilizing his veteran’s disability payment, [was]

exempt from any attachment or lien for child support.” Following a hearing, the

district court found Gerald owed Patsy $68,876.14 in back child support and

$9045.10 in accrued uncovered medical expenses. The court ordered Gerald to

post bond “in the amount of 125% of the outstanding balance owed . . . to ensure

payment.” Gerald appealed.

II.    Standard of Review

       Because this case is an equitable proceeding, our review is de novo. Iowa

R. App. P. 6.907. We give weight to the district court’s findings of fact, especially

when considering the credibility of the witnesses, but we are not bound by those

findings. Iowa R. App. P. 6.904(3)(g). “Preemption, however, is a question of

federal law,” and “[w]e review the district court’s legal conclusions for correction of

errors at law.” Walnut Creek Townhome Ass’n v. Depositors Ins., 913 N.W.2d 80,

87 (Iowa 2018) (quoting Carroll Airport Comm’n v. Danner, 927 N.W.2d 635, 643

(Iowa 2019)).




1The Board of Veterans’ Appeals of the Department of Veterans’ Affairs found
Gerald was “not reasonably discharging his responsibility to support his minor
children.”
                                         4


III.   Discussion

       On appeal, Gerald contends the district court is precluded from allocating

or entering an order against his “veterans’ assets (either as property, income, or

substituting in other assets).” To support his contention, Gerald relies on 38 U.S.C.

§ 5301(a)(1) of the Veteran’s Judicial Review Act. That provision states:

              Payments of benefits due or to become due under any law
       administered by the Secretary shall not be assignable except to the
       extent specifically authorized by law, and such payments made to,
       or on account of, a beneficiary shall be exempt from taxation, shall
       be exempt from the claim of creditors, and shall not be liable to
       attachment, levy, or seizure by or under any legal or equitable
       process whatever, either before or after receipt by the beneficiary.
       The preceding sentence shall not apply to claims of the United States
       arising under such laws nor shall the exemption therein contained as
       to taxation extend to any property purchased in part or wholly out of
       such payments. The provisions of this section shall not be construed
       to prohibit the assignment of insurance otherwise authorized under
       chapter 19 of this title, or of servicemen’s indemnity.

38 U.S.C. § 5301(a)(1). According to Gerald, the district court “exceeded its

jurisdictional authority and directly violated supreme and preemptive federal law”2

when it “sequester[ed] and otherwise force[d] a disposition of [his] disability pay

other than that as already directed by the agency with exclusive jurisdiction over

such a determination, i.e., through the existing apportionment decision that has

already been made by the [Veterans Administration].”

       As noted, the district court concluded the amount of back child support owed

by Gerald was $68,876.14 as of April 13, 2021, and the amount of uncovered



2 See generally Carroll Airport Comm’n, 927 N.W.2d at 648 (noting the concept of
federal preemption is based upon the Supremacy Clause of the United States
Constitution, the question of whether a federal statute preempts state common law
is one of federal law, and state courts are bound by the decisions of the United
States Supreme Court).
                                          5


medical expenses owed by Gerald was $9045.10 as of the same date. The court

also required Gerald to post a security bond to ensure of payment of these

obligations in the amount of $97,401.55 pursuant to Iowa Code section 598.22(6)

(2021) (“Upon entry of an order for support or upon the failure of a person to make

payments pursuant to an order for support, the court may require the person to

provide security, a bond, or other guarantee which the court determines is

satisfactory to secure the payment of the support.”); cf. In re Marriage of Belger,

654 N.W.2d 902, 906 (Iowa 2002) (“Although veterans’ disability benefits, social

security disability or retirement payments, and workers’ compensation benefits are

exempt from federal taxes, they are properly considered as income in determining

. . . the amount of child support.” (quoting In re Marriage of Hilmo, 623 N.W.2d 809,

811 (Iowa 2001))).

       No aspect of the relief requested, nor the district court’s order, dispossessed

Gerald of any assets, although fixing the amount of the unpaid medical expenses

owed by Gerald would constitute a judgment lien on real estate.3 Further, Gerald

has not identified any sum of Patsy’s claimed unpaid amount that arose after the

final ruling relative to the apportionment. Concerning the back child support, the

district court observed, “Gerald does not dispute this calculation of the amount

owed, other than claiming he cannot be ordered to pay it and claiming contribution

to his children’s expenses over the years.”       In regard to the unpaid medical




3 “A judgment for unpaid child support will create a lien.” Countrywide, Inc. v.
Ballstaedt, No. 02-0313, 2003 WL 289435, at *2 n.1 (Iowa Ct. App. Feb. 12, 2003);
see also Smith v. Brown, 513 N.W.2d 732, 733 (Iowa 1994) (enforcing lien for child
support arrearages).
                                         6


expenses, the district court found Patsy’s testimony more credible than Gerald in

determining that her amount was accurate. We agree.

       We think Gerald has put the cart before the horse by raising the exempt

status of his property or assets. Patsy has yet to execute upon her judgment lien,

and we have no facts before us that would permit us to decide if any assets

executed upon can be traced to his veteran’s disability payments and retain

exempt status. See Benson v. Richardson, 537 N.W.2d 748, 757 (Iowa 1995); see

also In re McFarland, 481 B.R. 242, 251 (Bankr. S.D. Ga. 2012), aff’d sub nom. In

re McFarland, 790 F.3d 1182 (11th Cir. 2015) (holding “the [d]ebtor has the burden

of proof to trace the specific funds to the exempt sources”). Accordingly, we affirm.

       AFFIRMED.